number release date internal_revenue_service index number --------------------------- -------------------------------------------------------- ------------------------------------------ ---------------------------------- - - department of the treasury washington dc person to contact ---------------------------------------------------- telephone number -------- -------------- refer reply to cc psi b03 plr-128387-14 date january x ------------------------------------------------------------ ------------------------------ trust ------------------------------------------------------------ ------------------------------------------------------------ trust agreement date date a b c d e ------------------------------------------------------------------ ------------------------ ------------------ -------- ---- -------- -------------- ---------------- dear -------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x and trust requesting rulings on several issues arising from the establishment funding and potential termination of trust under sec_646 of the internal_revenue_code and other provisions plr-128387-14 background the alaska native claims settlement act of ancsa u s c et seq settled the alaska natives’ claims to land and resources the ancsa implements the settlement of native alaskans’ aboriginal land claims by providing for the conveyance of certain lands and money alaska native fund or anf to alaska native corporations ancs established by qualified alaska natives as compensation the ancsa provides that u s citizens with ¼ or more of alaska indian eskimo or aleut blood who were living on date were qualified to participate in the settlement the natives who qualified to participate in the settlement were allowed to enroll as stockholders and receive stock settlement_common_stock in one of the twelve regional corporations and in one local village corporation created under the act to receive assets the ancsa as originally enacted provided that for a period of years after date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however did not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board that limits the ability of that stockholder to practice his profession because of holding such stock or by inter_vivos gift to certain family members the ancsa also provided that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with the last will and testament of the deceased or under the applicable laws of intestacy except that during the 20-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native subsequent amendments to the ancsa generally extend beyond date the alienability restrictions on the settlement_common_stock of an anc unless and until the shareholders of the corporation decide to terminate them u s c 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is canceled as a matter of law and is replaced with unrestricted replacement common_stock u s c h thereupon the special character of the corporation as an anc created under the ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws plr-128387-14 to accommodate the desire of certain ancs to transfer a portion of their assets out of the corporate form the alaska native claims settlement act amendment of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust u s c 1629e the general purpose of a settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the trust is to be used to insulate permanently land as well as other assets transferred to it from the business risks undertaken by the corporation such trusts may not operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument u s c 1629e if the board_of directors of an anc adopts a resolution to establish a settlement_trust the resolution to establish the trust must be submitted to a vote of the corporation’s shareholders for approval u s c a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the trust unless all or substantially_all of the assets of the corporation are to be conveyed u s c 1629e a b sec_646 was enacted as part of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra sec_646 addresses several aspects concerning the tax treatment of alaska native settlement trusts facts the information submitted states that x was incorporated as an anc pursuant to the ancsa and alaska state law x has approximately a shareholders predominantly of alaskan native descent on date x’s board_of directors approved a plan to establish trust on date x’s shareholders approved trust as a settlement_trust pursuant to the ansca and alaska state law in addition to a contribution of dollar_figurec already made to trust upon receipt of this letter_ruling x’s board_of directors anticipate contributing approximately dollar_figured to trust under the ancsa the purpose of a settlement_trust is to promote the health education and welfare of its beneficiaries and preserve the heritage and culture of the alaska natives trust also provides periodic financial benefits to x’s elders under trust agreement in addition to the contribution of dollar_figurec and dollar_figured to trust trust agreement provides that x is authorized to convey additional property to trust in the future trust is irrevocable and may not be altered amended or terminated except as provided in trust agreement and as required by the ancsa trust agreement provides for termination if trust experiences an event that has a materially adverse effect on trust objectives trust’s beneficiaries will be the holders of x’s settlement_common_stock plr-128387-14 the beneficiaries will hold the same number and same class of trust units in trust as they have shares of x’s settlement_common_stock trust agreement also provides that the trust units may not be transferred separately from x’s settlement_common_stock this is referred to as stapled together trust agreement also provides that the trustees may but need not make distributions of trust’s net cash income to all beneficiaries aged or older however the trustees may not make distributions if the value of the trust’s fund totals less than dollar_figuree each person who as of the date selected by the trustees meets the definition of beneficiary shall receive an equal or pro_rata share of trust’s distribution trust agreement also provides that the trustees may not distribute trust’s principal except in limited circumstances trust agreement provides that there shall be b trustees the initial trustees are the board_of directors of x in the event of a vacancy the impending vacancy shall be deemed filled when the corresponding directorship of x is filled however if x is merged dissolved or consolidated or if x’s shareholders vote to terminate the alienation restrictions on the x settlement_common_stock but trust does not terminate each serving trustee shall be converted to a term appointment as trustee at that time each beneficiary will be notified of an impending vacancy and will be eligible to declare their candidacy the candidates with the most votes shall be elected to the positions to be filled in order of the most votes received the trustees are prohibited from exercising any power primarily for the benefit of x or its affiliates rather than for the benefit of trust’s beneficiaries the trustees are also prohibited from operating a business within trust trust agreement provides that except as provided in u s c 1629e c trust assets are not subject_to the claims of the creditors of x or to satisfy any liabilities of x x represents that trust will make the election under sec_646 to have the provisions of sec_646 apply to trust x proposes to enter into service agreements with trust for trust’s use of goods services and facilities provided by x for trust’s administrative responsibilities x may be paid a fee by trust for such use any fee paid will constitute a reasonable amount and will be no more than a fee that would be charged by an unrelated third party law discussion sec_301_7701-4 of the procedure and administration regulations provides that in general an arrangement will be treated as a_trust under the code if the purpose plr-128387-14 of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_646 provides that if a sec_646 election is in effect with respect to any settlement_trust the provisions of sec_646 shall apply in determining the income_tax treatment of the settlement_trust and its beneficiaries with respect to the settlement_trust accordingly subpart e of part of subchapter_j of chapter of the code the grantor_trust provisions under sec_671 through will not govern the income_tax treatment of trust during any period that the sec_646 election is in effect for trust sec_301 provides in general that except as otherwise provided a distribution_of_property as defined by sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 under sec_301 and sec_316 the distribution shall be taxable as a dividend to the extent of the earnings_and_profits of the distributing_corporation sec_301 provides that the basis_of_property received in a distribution to which sec_301 applies shall be the fair_market_value of such property sec_311 provides that if a corporation distributes property other than an obligation of the corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of the property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value sec_646 provides that there is imposed on the taxable_income of an electing_settlement_trust other than its net_capital_gain a tax at the lowest specified rate in sec_1 sec_646 provides that in the case of an electing_settlement_trust with a net_capital_gain for the taxable_year a tax is imposed on such gain at a rate_of_tax that would apply to such gain if the taxpayer were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 sec_646 provides that in the case of an electing_settlement_trust no amount shall be includible in the gross_income of a beneficiary of such trust by reason of a contribution to the trust plr-128387-14 sec_646 provides that the earnings_and_profits of the sponsoring_native_corporation shall not be reduced on account of any contribution to such settlement_trust sec_646 provides that the taxable_income of an electing_settlement_trust shall be determined under sec_641 without regard to any deduction under sec_651 or sec_661 sec_646 provides that any loss that would otherwise be recognized by a shareholder upon a disposition of a share of stock of a sponsoring_native_corporation shall be reduced but not below zero by the per share loss adjustment factor the per share loss adjustment factor shall be the aggregate of all contributions to all electing settlement trusts sponsored by such native_corporation made on or after the first day each trust is treated as an electing_settlement_trust expressed on a per share basis and determined as of the day of each such contribution the initial conveyance of anf assets land and cash to the anc’s has been characterized by the service as payment to the natives to participate in the settlement these natives are deemed to have contributed the anf assets to native corporations in exchange for anc stock in a transaction qualifying under sec_351 the shareholders’ basis in stock is determined according to sec_358 which provides generally that the basis of the stock shall be the same as that of the property exchanged under sec_21 of the ancsa the basis of the property exchanged is the fair_market_value of the property at the time of receipt from the government subject_to certain modifications sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person conclusions accordingly based solely on the facts submitted and the representations made in this ruling_request and provided that trust meets all the requirements to be a settlement_trust and makes an election under sec_646 which remains in effect we rule as follows trust will be classified as a_trust for federal tax purposes and is not an association or a partnership and is a separate_entity for federal tax purposes sec_301_7701-4 plr-128387-14 the income_tax treatment of trust will be governed by sec_646 sec_646 no amount will be included in the gross_income of x’s shareholders or trust’s beneficiaries when x contributes property including cash to trust sec_646 x’s contributions to trust will not constitute gross_income to trust x’s earnings_and_profits will not be reduced on account of any contribution by x to trust sec_646 x will not be allowed any deduction for any amounts contributed to trust x will recognize gain on any property including ancsa land contributed to trust that has a fair_market_value in excess of its basis in an amount equal to the excess of the property’s fair_market_value over its adjusted_basis for x sec_311 the basis of such property in the hands of trust will be equal to its fair_market_value on the day the property is contributed to trust sec_301 trust’s holding_period for the property contributed to trust to which x must recognize gain under sec_311 will begin on the day trust receives the property cf sec_1223 with regard to contributions by x to trust the shareholders of x will receive no basis in their respective trust units each shareholder’s basis of settlement_common_stock in x will be as follows a the native shareholder’s ratable portion of alaska native fund anf proceeds received by x pursuant to the ancsa minus the amount of anf proceeds transferred by x pursuant to u s c j to the extent applicable plus b the native shareholder’s ratable portion of x’s basis as determined by u s c c in the land and interests in land received by x pursuant to the ancsa minus the native shareholder’s ratable share of x’s basis in land and interests the ancsa required or requires x to transfer pursuant to u s c and u s c to the extent applicable minus c x’s basis in land distributed to the native shareholder under u s c j plr-128387-14 d any other adjustment to the native shareholder’s basis in stock required by the code including adjustments under sec_301 and e no adjustment to the native shareholder’s basis in x stock should be made at the time of x’s contributions to trust the service agreements will not affect the sec_646 election of trust nor cause the grantor_trust_rules to apply to trust except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the transaction described above under any other provisions of the code furthermore we express no opinion as to trust’s basis in property contributed by x to trust where x does not have to recognize gain under sec_311 we also express or imply no opinion as to whether the expenses_incurred by trust with respect to the service agreements are reasonable or represent fair value this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to trust and to x and trust’s authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes
